      Case 5:19-cv-00040-TBR Document 1 Filed 03/11/19 Page 1 of 4 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                       AT PADUCAH
                                 (FILED ELECTRONICALLY)


                  5:19-cv-40-TBR
CIVIL ACTION NO. ________________________

UNITED STATES OF AMERICA                                                             PLAINTIFF

vs.

MISTY J. CUMMINS a/k/a
MISTY CUMMINS                                                                    DEFENDANTS
715 Lacey Lane
Paducah, KY 42003

WORLD FINANCE CORPORATION
SERVE:
P. POOL & RIDDLE, P.L.L.C.
Counsel for Judgment Creditor
The Gordon House
220 North Main Street
Madisonville, KY 42431


                              COMPLAINT FOR FORECLOSURE

         Plaintiff, the United States of America, states as follows:

         1.   This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture Rural Housing Service also

known as Rural Development (hereinafter collectively "RHS").

         2.   Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial division,

where the subject property is located.

         3.   RHS is the holder of a promissory note ("the Note") executed for value on

November 17, 2009 by Defendant Misty J. Cummins a/k/a Misty Cummins ("the Borrower").

The principal amount of the Note was $147,000.00, bearing interest at the rate of 4.8750 percent
   Case 5:19-cv-00040-TBR Document 1 Filed 03/11/19 Page 2 of 4 PageID #: 2




per annum, and payable in monthly installments as specified in the Note. A copy of the Note is

attached as Exhibit A and incorporated by reference as if set forth fully herein.

        4.   The Note is secured by a Real Estate Mortgage (the "Mortgage") dated November

17, 2009, in Mortgage Book 1246, Page 445, in the Office of the Clerk of McCracken County,

Kentucky. Through the Mortgage, the Borrower, unmarried, granted RHS a first mortgage lien

against the real property including all improvements, fixtures and appurtenances thereto at 715

Lacey Lane, McCracken County, Kentucky (the "Property") and described in more detail in the

Mortgage. A copy of the Mortgage is attached as Exhibit B and incorporated by reference as if

set forth fully herein.

        5.   To receive subsidies on the loan, the Borrower signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to the Borrower by RHS. A copy of the Subsidy Repayment

Agreement is attached as Exhibit C and incorporated by reference as if set forth fully herein.

        6.   The Borrower has defaulted on the Note and Mortgage by failing to make payments

when due.

        7.   RHS has, in accordance with the loan documents, accelerated the loan and declared

the entire principal balance, together with all accrued and unpaid interest and all other sums due

under the loan documents, to be due and payable. Further, RHS sent notice to the Borrower of

the default and acceleration of the loan.

        8.   In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

        9.   The unpaid principal balance on the Note is $137,387.06 with accrued interest of

$12,863.12 through December 24, 2018 with a total subsidy granted of $16,450.29, escrow
                                                 2
   Case 5:19-cv-00040-TBR Document 1 Filed 03/11/19 Page 3 of 4 PageID #: 3




charges of $3,086.86, late charges in the amount of $63.75, and fees assessed of $2,822.14, for a

total unpaid balance of $172,673.22 as of December 24, 2018. Interest is accruing on the unpaid

principal balance at the rate of $18.7108 per day after December 24, 2018.

       10.    The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

       11.    The Borrower was single at the time of the loan and mortgage. The United States’

mortgage enabled the Borrower to purchase the property serving as the collateral for the

mortgage and the mortgage is thus a purchase money mortgage. As a purchase money

mortgage, a spousal claim is barred in this action by KRS 392.040(1). As a result, any spouse of

the Borrower—known, unknown, or deceased—is not a necessary party to this foreclosure.

       12.    Defendant World Finance Corporation may claim an interest in the Property by

virtue of a Judgment Lien dated June 16, 2014, in the amount of $1,456.99, against Misty

Cummins, recorded in Encumbrance Book 117, Page 433 in the McCracken County Clerk's

Office, a copy of which is attached as Exhibit D. The interest of this Defendant is inferior in

rank and subordinate in priority to the first mortgage lien on the Property in favor of RHS, and

the Plaintiff calls upon this Defendant to come forth and assert its interest in or claim upon the

Property, if any, and offer proof thereof, or be forever barred.

       13.    There are no other persons or entities purporting to have an interest in the Property

known to the Plaintiff.

       WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

       a.      Judgment against the interests of the Borrower in the Property in the principal

amount of $137,387.06, plus $12,863.12 interest as of December 24, 2018, and $16,450.29 for

reimbursement of interest credits, escrow charges of $3,086.86, late charges in the amount of

$63.75, and fees assessed of $2,822.14, for a total unpaid balance due of $172,673.22 as of
                                                  3
   Case 5:19-cv-00040-TBR Document 1 Filed 03/11/19 Page 4 of 4 PageID #: 4




December 24, 2018, with interest accruing at the daily rate of $18.7108 from December 24,

2018, until the date of entry of judgment, and interest thereafter according to law, plus any

additional costs, disbursements and expenses advanced by the United States;

        b.        That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;

        c.        That the United States' lien be enforced and the Property be sold in accordance

with 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record, but

free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and

        f.        That the United States receive any and all other relief to which it may be entitled.

                                                 UNITED STATES OF AMERICA
                                                 RUSSELL M. COLEMAN
                                                 United States Attorney

                                                 s/ William F. Campbell
                                                 William F. Campbell
                                                 Katherine A. Bell
                                                 Assistant United States Attorneys
                                                 717 West Broadway
                                                 Louisville, Kentucky 40202
                                                 Phone: 502/582-5911
                                                 Fax: 502/625-7110
                                                 bill.campbell@usdoj.gov
                                                 Katherine.bell@usdoj.gov

                                                    4
   Case 5:19-cv-00040-TBR Document 1-1 Filed 03/11/19 Page 1 of 3 PageID #: 5



                                                                                                        (u**,r'rs,i}l.${"a,
   Form RO 1040-18
   (Rev.7-05)                                                                                                                             Form Approved
                                                        UNITED STATES OEPARTUENT OF AGRICULTURE                                           OMB No.057$0172
                                                                 RURAL HOUSING SERVICE


                                                                       PROII/iISSORY NOTE
   Type of Loan          sEcTroN 502                                                                                                      SANSRED

       Lmn No.
                                                                                                                      Tlfs   *"-    day     of _..'.20
                                                                                                                      United Stalss of funerica

       Date: 1rlrz                                                                                                    8y:   --.-
                                             20 09                                                                    Titte:
                                                                                                                      USDA, Rural Housing Serricee

                                                                           (Property Addnass)
       Paducah                                                            Mccracken                              KY
                          (City or Torn)                                               (Gounty)
                                                                                                  ---                    (Srat')
   BoRRoWER's PRoNllsE To PAY. ln return for a loan that I have received, I prornise pay
                                                                                    to   to the order of the United
   Slate6 of America, acting through lhe Rural Housing Service (and its successors')
   (this emount is cafied "prindpal"). plus interest.
                                                                                     C'covemment,t $                                         ,,;     nsr,. no

  INTEREST' lnterest will be charged on the unpaid principal until lhs fu,l amounl.
                                                                                    of the principal has been peid, I will pay
  interest at s yearlv rate of          ..
                                 , .d..ers0 --'7o. Tire inti**t rat"                           iquiililv
                                                                                  rrus seciion ii rrre ."t" r irilt pay both bdore
  and after any default described below.

   PAYMENTS' I agrea to pay principsl and interest using one of two alternatiyes indicaled
                                                                                           below:

         I' Principal and interest paymenls shall be temporarily defened. The interest accrued to
                                                                                                                                                              . _2-0rp
   ,"31,b,:l!"-o-
   installments on l? lh9 ?li:1p"r.
                    the date
                                              T:inn:*  principat and later accrued inreresr shail be payabte
                                                                                                             i           amortized
                                                   the box below, I authorize rhe Government ro enrer the am;ffiffiiltilw prinapar
   here:                                       the amount     of such regular installments in the box belol when such amounls have
                                                                                                                                   been
   determined. I agree to                            and interest in installmenls as indlceled in the box belou
      ll, Payments shall not be defened. I agree to pay principal afft inlerest                          in                        installments as indicated in.
   the box below,
   I   wilt pay princlpal aod intaregt by

  H$"T,iI:#wffi                               'f,iltr-m,B#*:wm',m,yx"##,k*,
                  glp1ggi1y l:r*, ryr] .Tay owe uncrer rhis nore. My monrhty paymr,.,t"
   :ll11:lfl
          Hincifat.   ltoiFqYtubeq.!?__ ,+{a , r                                        "lio" "l;ffi;';;;;,
                                                       o* .*;il;ffi,ffiXd;fi,;;ffi;,1,:1kJ-;ffi:;
   leror:
   thal dats. which is       calted the          "ritr
   My rnonlhly paym€ilt will      b. $                                    I   will malo my monlhly payrn€nl al
                                                                                             or I dilforgnl dac. if rnquired by Ula Ciovernmsftl.


  PRINCIP L ADVANCE$. lflhe entirs prinsipalamour{ of lhe loa* ic notadvancsd atths tima of loan
                                                                                                 closing. the
  unadvancsd balance of the loan will be advanced st my rsqu?st providsd the govammaniagl-*
                                                                                                 r" rrr" sdvancs. Ths
  Governmsnt musl maka the advancs provided the adGnce b raiuasua nr an authorizad purposs-
                                                                                                   lnlsrssl shag
  a6cru€ on ths amount of each actugnm baginninB on the dats of tha adrance as shown
                                                                                       in the Record of Adrrancos
  bolow. I autlorlze lhe Governmenl to enler the arl.rount €nd dats of the advance
  betoar. I authorire the Governmenl to snlar the amounl snd dato of such adwncs on
                                                                                                                 ;";il";i;lh;R;;
                                                                                                         oFAdvance$
                                                                                    the Record of Advancas.

  HOUSING ACT Of' 1S4s' This promissory nols i8 rude pursuant b title V of the Flousing Acr of
                                                                                                        1g4g. tt is for rhe ryps
  of loan-indlcatod in tha "Iype of Loan'" block al ths tiop oFhis not6. This nota shall be         to rrre present regutasong
  of lhs Gcnrernment snd to ils rulure resulations not inconebtent wlth the express provl*ions
                                                                                            "u61raof rhb niie.

According to dre Papcrvck Rcduction Aa of 1995, no pcmns rrcrsguircdtorcsp-aro
                                                                                            "ott*tioo
nlrubcr' Th. v8lid oMB conrrol nunba {or this hnfoanrtion crrUcctioa is 0575-01i2, I}rc "tirnc
                                                                                                      of-info*otoiffi
                                                                                               rcr6rircd. b cornptctc ahit irftrlnril6;r og€ctb, ir 6sir*tcd to
ocro6c 15 mimtcs parsponsa' including &c tiruc fo rcviwing imtruction5 whirgriling dru sourcBr
                                                                                                                 Bsthdng udrrdnbhhg aho dtu rBdc4 md
co,]lpl.ting md t,di*ing lhc cougcdon of iaformrtion.




                                                                                                                      ffiHIBIT
Case 5:19-cv-00040-TBR Document 1-1 Filed 03/11/19 Page 2 of 3 PageID #: 6




                                                                                                             Account      -I
LArE CHARGES- lf the GovBrnment has not r€caivod lhEfult amounl of any monthly paymsnt
                                                                                                by the 6nd      t5 -&y5  of
after ths dale it is due. lwill pay a late charga' ThE emq.lnt of ths.chargs rriir
pavment of prlncipal and inletstt. I will pay lhis charge prompuy, bur o;V
                                                                                        u*-__j*J    perient of my cverdue
                                                                             once foiiEEF i6'6p!he["i-
BoRRowgfr's RIGHT To PREPAY' I have the right to m_ake payments of principal at any llme
                                                                                                 bg6ra they are due-
A payment of princlpal only i$ knorn ls a "prepayrnenl." When I make a prepaym"nt,
                                                                                   I will tell ths Government Ifl
writlng lhal lam making I     prepayment.
                                                               i
I may make a rull pr8paymeil or Partial prepay_rn€nl wlttrout paying any prepayment
                                                                                    rharga. The GrilErnrnent wlll uss
allor mv prepavryrnts lo raduce lheamount df prtnopat nrat't dwiundel ttrls fuoto.
will be no changea in tre due dats or in lhe arnounl of my monthly payment untss$ the
                                                                                              ;il;p;,fiJ;;"*il;;i,ffi*
                                                                                               iii
thosa changos. Prapaymenls wlll ba applM lo my ban i-n accorofiic6 wi$r'rr"
                                                                                              s;Em;;;;;;"6* in wrtting io
accounling procaduras in atrcct on the dats of recaipl of lhe payrnent.
                                                                                          Gar6d;;[ ,igririlifu *u
ABSIGNI'IENT oF NorE. I unds$and and agros lhat the Government may at any
                                                                                   lirls assign this note without my
consont. lf lhe Governmant essigns lhe nole I wlll rnake my psyments to the asslgnee
                                                                                      of ths ;ot" ;illn such ca$€
the tarrn 'Governrnenf'yyill m*an the assignse.

CREDIT ELS€WHERE CERTIFICATION. I certifo to the Governmenl that I am
                                                                               unabte hr sbtain sutfici*nt credit
from othil sourcos at reasonable ratos and larms for the purposBs for which the Govsrnmsnt givin!
                                                                                              is        ma this loan.
UsE CERTIFIC"ATION. I cerlifr to the Govomment that the funds I am borowing from the
                                                                                     Govarnment will only be
used for purpoees authorizsd by the Goverinment.

LEA$E OR SALE oF PROPERTY. lf the proP,erty clnstnrctsd.                      purchsed. or refinancEd with this loan is (1)
leased or renled r*ilh an option lo purchase. (2) leased rr rsnlcdSqrfa.
                                                                     without option to purchase for i yoars or longsr, or (3)
ir eoH or titla is othBnA,ise           volunlarily or involunbdly, the C,ovamment may atfi opli* aE[ra tha enlirs
                              rynveyed,
remaining unpsid balance of tho loan ltfimediatsly due and payabla. lf this happons.
                                                                                         i wiil haje !o ilnm.dL*ly p"v
the entlre loan.                                                                                                                  "ff
ftEQUIREMENT fO REFINANCE WITH PRIVATE CREDIT. I agrso lo periodically prorrido
                                                                                             lhs covemmrntw1h
inlormation tlo GorsrnmEnl.requssto about my financialsituatifr. rf rns           eovemmili;il;;i;;"'i#ii'*n
frnm a responsibls toopal€tva or private credit source, such as a bank or a crodit union,et                  e"ta toan
                                                                                             rearonaru'rares and terrn$
for simil*r purroses aa this losn. at the Govemment't raquest, lwill apply for and acccpt loan
                                                                                          a      in a suffcisnt smount to
lsy this not6 ln tull. This raquirament doe6 not apply to any msigner wni signeC thiq flot6 purcuani fo a*ion SOi of ne
Holl$ing Act of 134,9 to mmponsale for rny ta* of repaymint *bi[ty.
sUB$lDY REPAYMENTAGREEMENT. I agree to the repaymenl (recapture) of subsidy granted in the
                                                                                           form of
pa)rm€nt  asEisbnca und6r ths Governrnenl's regiulations.

CREDIT SALE     To NS'IPROGRAM BORR0WER. The pnovislons Ef tha paragraphs ontitled ,'credit Elsorvhere
Certificatbn* snd "Requiromant to Retinanco with Private Credil' Oo nor appy if this lorn b c-lassiti€d
                                                                                                        ;s a
nonprogram loan pursuant to rection 502 of the Housing Ac,t of 194g.

DETAULT. If I do nol pay the full amount of each nnnthly paymsnt Qn ths date il is due, I wlil be defau[
                                                                                                         in           It I am in
default the Governmgnt may sand me a written notice tetllng me that if I do not pay ths i,r"rO*
                                                                                                                  OV,               o.f-,
the Governmsnt may require me to imm6dialoly pay the full amounl of the unpaaa pincipal, all ttre       "rornt
                                                                                                            lnteresi that"Ii"i^
                                                                                                                            I oilre,;;;
any late
            tharyes. lnlersqt will conlinue lq accrue on past due principal and ir*Lrasl'. gvair f. ata rllne;hen I am in
defeutt, tha Govsrnment does not require me to payimmadbfury s; Aesc**a in tha pracsding sedlnce,
                                                                                                                    the Govo,nnent
witl still.have. lhe righl lo do so if I am in d9fault st a later date. lf the Government tras'requlreOhe to-tmrne6istely pay
                                                                                                                                     in
tull ae descrlbed abow" lhe Governmant will have lhe rlgh! to be pald bact by ma hr all of its mcts
enlorong this promissory nole lo tho exlent not prohibitad uy appilrute larrr. Those expsnses include. fo;
                                                                                                              and     *p"r*.:ii
rgasonqbla allomeyb fees.                                                                                              "rail;:
Case 5:19-cv-00040-TBR Document 1-1 Filed 03/11/19 Page 3 of 3 PageID #: 7




                                                                                                       Accounr.    fI
NorlcES' unless         applicable law requires a different.method. any notic€
given by delivering it or bv mailing it by first ctass                           that must be given ro ms under this note will be
                                                        mail to meiirh; p;;;;.fiddress risred above
I glve the Government a notice of my oitrerent address.                                                  or at a differenr address if
                                                               Any notice irr"i mrist oe given io rn* eoronr"nt
mailing it by first class mail b tho Governm"nt                                                                   will be given by
                                             ai
 poar ntrlqe Fox gaenq'                                                 -.;;;-difforentaddrassiilamgivenanoticcof
                        ,sr t$ut.s- uQ grre6                                                                              that
diferent addrBss.

oBuGATtoNs oF PERsoNs UNDER THls NorE'                 lf more than one person rigns rhis note,
personally obligatsd lo keep all of th€ pmmisss                                                 each p619on isturtyand
                                                  rnade in.thh not". na-uiiffie promise lo pay
                                                                                                 thE full
Any person who is a guarantor, surer)r, or andorss of thS nore
rngy enforce il$ righls und6r lhis rote sgainst each penon
                                                                 isirso-Jidrki" d;-|;;;l.tl,i,il amount    ff
                                                                                                                owsd.
                                                                                                          Govemment
                                                             inuruSrriiifri.sr allof us r"g"rhii. ni$ m€ane matany
?i? :1 t  m3y qS.raqu,r6d lo pay all of [ne amounri crred under thi* iroi..
person signino thh note.                                                        term ,Bonowe/, shail refer ro ssch
                                                                                iie
wAlvERS'j aM any other percT wlq has cbligations under thie note
                                                                  woive th€
dishonor' "Presentmenfl rngans lha right h requla tne go****rliiio"r"no rights of pre$6ntms*t end notix ol
                                                                                      paymentof
                                                                                            amounts due. "Notiae of
dishono/'msa*s the righl lo require me covemmenr         ro   gi"   ;i;i"-"i,ilri"*n! ttrirrorif,or"ir*    not been paid.
t'l/ARltllilG: Failulg to tully ditcloso oscur,8ts rnd kuttrful finaneie
                                                                         I lilfiormation in aonnecfion wl& ny losn
appllcauon may reeult in thelermlnatlon of program rsslstance
                                                                                                           oenlat ot
                                                        &rtculture:s "u.r"ntiv-tuii;;;'lrfi;na}]c
future federal rsslstsnc6 undertho o$artmantir
                                                                          ol["#rt     rogulafions,l c.F,R part 30i7.

                                                  Scal
                                       Curnnins                                    Borrower


                    Borrovar
                                                                                   Bonoler




                                            RECORD OF ADVANCES
Case 5:19-cv-00040-TBR Document 1-2 Filed 03/11/19 Page 1 of 7 PageID #: 8




                                                       (Sp.@ J\6ow Thir Lirc tro.   n   siaitrl DiliI
Form RD 3550-14 KY                                                                                                                Form Approved
(Rcv. l2-05)
                                                                                                                                  OMB   No.057t0ln
                                               United Stares Deparrment of Agriculrrrq
                                                        Rural Housing SerricC

                                           MORTCAGE TOR KENTUCKY
THIS MORTGAGE ("Sccr.niry lnstrument") is made on                           NOVEMBER l?rs,                2009           lDarrl
                                A $INGI,E PERSON
Thc mortgagor is MI$TY ,. CUMMINS,
                                                                                                                         ("Bonowa").
This Sccurity lnsEumeflt is given to thc United Slatcs of America acting lhrough the Rural Housrng Serrice or successor agcncy, Unitid
Statcs Depancrent of Agriculture (*Lender"), whosc address is Rural Housing Service, c/o CcnEalizod Senicing Contor, United Statcs
Departmcnt of Agriculture, P.O. Ilox 66889, St. Louis, Missouri 63166.

Borrower is indebtcel lo Lehder under tle following promissory notes-and,br assumption agrccmcnrs (hcrcin collectivcly called ]Notc,')
which havc been exccuted or assrmcd by Borrowcr and which provide for monthly payments, with ih€ fuu debt if nor poid earlicr, duoand
pnyrblc on thc maturiry datc:

Dale 0,fJnstrument                               Princinnl ;Arnarmt                                     Mttutiu-Pxe
NOVEMBER I7.2OO9                                  $147,000.00                                           NOVEMEER 17,2042


lhis  Security Irs$ument scourcs to Lende: (a) thc rcpayment of the dcbt cvidcnccd by thc Note, with inrcrrst, and all rencwalq
extensions and modifications of thc Notc; (b) thc paymenl of all other sums, with intcrcs! advanced undar paragraph 7 to prorect thc
propcrtv covcrcd by this Security Instrument; (c) the performance of Boflowe/s covsna.Dts and agrccmorts undcr this Sccuriry insrftmenr
und tre Notc, and (d) thc n:coprurc {rf eily Krmrtnt assi$iarct and subsidy which may be gronlcd to the Bonolyer by the Lcndcr purgllanl io
.12 U.S.C.
           $$ l+72(g) or 1490r. For this purposg Borrowcr does hcrcby mongage, gnmt, snd coovcy ro Lender thc following dcscnbecl
pruperty located in thc Counryof     |vIcCRACKEN
                                                                            , Sate ofKcntucky




which has the addrsss of     7I5 LACEY LANE,                                                      PADUCAH
                                                  lSr!€tl

 Kcntucb             42003   rzpl                 ("hoperty Address');




According ta  the PdpenDork Reduction Act of 1905, na persons are required lo rupond to a colleclioa of information unlest it displays a
validOMBconnolnuubet ThevahA0fulBcontrolzumber{orthicinlormatioacollectionis0575-0172.                    Tluttmerequiredtoconplele
this in{ornation collection is estimated to awrage 15 minutes Per rcsponte, including tlui time lar reviewtng tnstrvcrions, searching
eisling dato soarces, golhering and malntalning the dota nteded, and completing and reviewing the collection ofin{ormalion.
                                                                                                                            Page I of6




                                                                                                              fXHlSffi   .,,,,-S ' ',,,*ril,,
Case 5:19-cv-00040-TBR Document 1-2 Filed 03/11/19 Page 2 of 7 PageID #: 9




  - TOCHTHEE U{Tl{ all the improvements now or hereater uect€d on ths properfy, *nd all eas*renrs, arrpurrenances.
and fixrures which now oritrelftei a1e a.parlof       ptoqS.*y, nll rcplacemend;b ;d,hift
                                                      ti                                             ;ir;x-il'i;;'"d;;ilil;i;
Securiry Instument. All of the foregoing ii refened t<i in this Security instrumenr as rhe ;i;p;try.';-- ----

            &OR&OBUR COY&tAl'lT$ that Earrwter is la*tfully *twd of the wtata herehy convEnd and has the right to grd6 6d car*ry
the   FrWrty and that   fhe Prupeily is uactcvmbcted,
                                                      ,cxe*pt for
                                                                   eacumbratx* ol record" Borrswa, war/antE
the t{tle to tle Propeny oga,iwt *ll clahas aad dcmnn&, ssfotsgt to arry Fnc umbt*t*es o{racortl,
                                                                                                            at
                                                                                                             witi*Seul          g;;rii/
     THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants with lirnited
variaiions byjurisdiction to constitute a uniforo security instrument covcring real property.

        LJNIFORM COVENANTS. Borrower and Leuder coyenant and agree as follows:

                   of Prircipal and Interestl Prepayment and Lrtc Churges. Borrower
_-  J,:_I1Ig,",ot
prmc-ipal_of and-intere$t on &e debt evidcnccd by the Note and any prepaymdhr and late
                                                                                                 shall promptly pay when due 6re
                                                                                            charses atie   unitd6c'Noa.
     2- Fundr for Trrcs rnd Insurancc. Subject to applicablc iaw tir io a wrinen rvaivcrEy Gnoer,-Soil.il-ihall oav ro
-Lender on th€ day monthly paymcnts are duc unoer rhi Notr, until rhe l,iote is paia in rutt.'a s, f;lf-*irrii for;r"i i;iri;
raxes and as3essmcDts which may anain priority ovcr this Sccurity tnstrument as a lien on tirc prooirtv:-ibt ;fi; i&i,jil,ii
paymcns or ground rens on thi Properiy, if any; (c)         ,carly   #!rd-;;;iiirnv-i,iiii,:,iri;;iliffi;1'rile     t#;';ffiil;
msurance prcmiums,.itany. Thesc items arc called 'Escrow ttems." Lendci may, at any ftie, collcct urd trbta'fun{r in an
amount not to exceed the maximum amount a lender for a federally rclated mortgige loai may iuquirc for Bonou,et's esryory
account under the federal Real Estate Senlement Procedures Act of l9?4 qs ern*l.iid &om rfie ro time, f iUS.b:
                                                                                                                     1;-2601 ,;
seg. ("RESPA"), unless another law or federal rogulation drat applies to the Funds sets tcssiiam;Gi. 'flro. Lenddr mav- at
any Jqc, collect and hold Funds in an amount not to exceed the. lesser amount Lendcr "  rnay esrimare thc amount of funds'iue
on 0re basis of curreot data and reasonrble eslimates of cxperdiaures of ftrture Escrow lrems oi ottt
applictble law.
                                                                                                           *ls" li.;.il;;iih
                                                                                                            ii
      Thc Funds shall be held by u f.q-"|,&gelcy (includinp [-cn{cr) or in an insritution whose deposis ara iruurcd by a
lederal ugcncy, insrumenuliq, gr lltiq. Lendei shall app.fy .rhe Fuirds to pfiy rhe Escrow IGIrs. L;d!, ,oy not .hrlg*
PorS* for holding T9 apptying thg fqnds, 3nnryJty.g{tyzing the escrow iccount, or veriying hi frcrow fremr, *i6;
L*ndcr pays Bonowcr inttrest on thc Funds and applicable law pennis Lcnder to makc such a ritraire. Howaver. Lender mav
require Borrowgr !o psy a one-time charge for an independent ieal estato tax ruponing service uselbv Lcnder in connccriJi
with thir loan, un less applicable law provides otherwise . IJnless an agreement is mad'e or aoolicable iaw reouircs intercsl' io
be p&td, L*nder shall not bc required to pay Bonower any intercst or eamins,s on the Funds, 'Borrower and Lindcr *o,
in writing, howevcr, that interest shatl bc paid on the Funds. t*nder shill give to Borrowcr. without chtE;. rn ;fr;i      "o*i
accounling of the Funds,.showing.credils.and debits to.thc Fundg andlhc purposc for which each debit to rf,e'funOs uas
made. The Fun{s gc. pledged as additiona.l security for all sums securd by ttiis $ecurity tnstnrment.
_ lf thc-Funrls hcld by Lendcr erceed the arnounts permined to be'held by apflicabla law, Lender shall agcounl to
Borrcwcr for ths oxcs$l fundl in *ccordance with the rciluirements of applicabft txi,. rf *re amiunr of *re rud- t;ij t;
Lender tt eny time is not sufficieot to pay thc Escrow ltemi when due, Lenicr rnay so noti& Sonowcr in wririne. ard i;'*"il
casc Borrourer shall pay to Lander the amount necessary
                                                           19 make up the deticiency. Bonoier shall make up ttri'Ocniienci in
no more thar nrelve mouthly paymenB, at Lcndefr $olc discrction.'
      Upon paynrent h full 6f ail sums socursd try this Sccurity Instrumcmt" Lendcr shall Dromoily refund to Bonower unv
Funds held by trnder.. lf-Leuder shall.lcguye or scll ilre
                                                            Fqpqrty after acceleration und*r'paragraib 22, Lcnder, prior to rh"e
acquisition or saJg of.$e^Propcrty, sball apply any Funds held by l*nder at tlrc tims of ac{uisiiiori or sale as a ciiOit
                                                                                                                          Udnsi
lhc sums securcd by this Sccurity Instrumenl
      J. Application of Prymcnts. Unlcss applicable law or Lende/s regulatioru Drovide orherwise. all oaymeuu reccived bv
Lender undcr paragraphs I and 2 shall bc applied in the following ordcr otprioiity: {l) to advanies f6r-tbo rroscrvatioo o'r
protection-o.f the Property or.enforcemsnt of this licn; (2) to accnrcd intcrcsidue riirairi*re Nore; (3) to priniipal Cuc gnOer
the Notq (4) to amounts rcquired for the escrow ircms under para&raph 2; (5) to late chargcs anO oil# fcei ana itra.ses. -
  . . 4. Charges; Llgry. Bonowcr shall pry-all Exes, asscssinents, ihargris, fines snd imlo$ilion$ atributable 1o rliproperry
which ma_y attain priority over this Sry*iq Insuumcnt, and lcrsehold payrnens or ground rsnts, if any. Borrower strali pai
thcse obligadons in the manner providcd in prragraph 2, or if not pdid in that minner, Borrower sf,dl pav rhem or dm-c
direcrly to the person owed payment. Borrorver shrll prornptly furnish to Leoder all notices ofarnounts to bc paid undcrrhis
paragraph. lf Bonower makes these p8),ulcnts directly, Bormwcr shull promptly fumish to Lcnder reccipts'ovidcncing thc
paymenls.
      . _Bonower.sh,all promprly discharge any lien which has prioriry ovcr tlris tiecurity Insnrrment unless Lcnder has agreed in
writing to such lien or Borrower: (a) ugrees in uriring ro $e paymont of the ob[igrtion sccured by thc tien in a-marner
acceptablc to Lender; (b) contcsts in good faith thc lien by, or defcnds against Bnforcement ofthe lieir in" lesal oroceedinss
which in the Lender's opinion opcrue to prevenl l,hc cnforccment of the-lien; or (c) securer from hc hdHer of the lien in
lgreemer{ sa$sksrory to.Lmdcr"rubordinattqg rhe. lien to this.SS.qrity l,nstrumerrt: if l"xnasr detsnrninos th*, any part of &e
Pmperry' is srbject to a lien which may attair prioiity owr this Socurity lnstrumeot, I-€nds may siye Bono*ci a nodcc
identi$ing the lien. Borrower shall satirft thc lien or tlke onc or more o'[ dre actions set forth a"o-:ve-within ren (10) days of
thc giving of aatice.



                                                                                                                 Page 2   of6
Case 5:19-cv-00040-TBR Document 1-2 Filed 03/11/19 Page 3 of 7 PageID #: 10




     Bortower shall pay to Lender such fccs and other charges as may now or hercafter be requircd bv resulations ofl-ender-
*.d ply or reimburse trnder for all of Lender's     fees, costsn and-eipcnses in counectjon wiifi any fuil Er portiat;;ld;;
subordination of this instrument or any other transaction affecting the property.
     5. Hrzard or Propcrty Insursuce. Borrower shall kcep drc improvlments now existing or hereafter erected on rhe
Pmperry insured against loss by nre, hazards includcd within the term "extendcd covera{c" amd-anv othcr hazards. includino
floods. or flo_od[8, for which Lender requires insurance. This insurance shalt be mairrained in'the amounB airO foiUE
pcnods that l*nder requires. The lnsuer- providing the insurance shall be chossn by Bonovrcr suliotio L*a"it rooror"I
which.shall not be unrersonsbl)' wilhheld, If Borrower fails to maintain covcriag,e rteicribc<t abow, it Lender,s oprion'Lendei
may obrain coverage ro protecr.l*nder's-righu.in tre Prop_erty purcuant to pamgiaptr   U.

 "
     All inrurance policies and crcwals $ult                                                             I
                                                bo g.a foqr rcceprable-lo linrier and shall includr st$dard moltgagce
clause. Lender shall have.the right to hold the polichs and rcnsrirals. If Lender requires, Borrowcr shall promprly gi";i;
f,sader all rsceiFs gf px$ premiums and rcnewat ngriqry. In thc evcnt of tsss, nor o*iisl"ti gii"-           fi*;tiliii-%  ri;
inswance carrier and Lendcr. Lender may makc proof of loss if not made promprli bv Borrower.
     Unless lmder and Borrower otberwise agree in writing insurance piocetiOs shilt be auDlied to rcsloration or reoair of
the Property darnaged, if dre rgtoration or rcpair is economically fea3ible and Lender,s slcurir_v is not lessened. 'tf rtri
restoration or repair is not ecoromically feasible or Lenderl scririty would be lersened, the iniurance proceeds shall be
applied to the surrs secured by this Sccurity Instrument, whether or not then duc, rvith soy sxc6s naiA to Borrower. If
Bonower abandons the Property, or does not answer within thirty (30) days a nodce &om Lender thai rhe insurance ganier
has offered to settle a clairn, then Lender may collect the insurancc proc-seds. Lender may use lhe proceeds ro reoair ot
reslore the tTopq1ty or lo pay sums secured by tlris Stcurity Inslnrmeni, wh€lh6 or not then iue. The ilrirty (fOl day'perio<f
will begin when the notice is given.
     Unless Lendcr and Borrower othcrrrise agrcc in writif,& any applicarion of procceds to principal shall not extend or
pgstpone thc duc date-of $e monthly
                                       Palqett$ refencd to in paragraphs I and 2 tir change &d amounr of dre paymcnu. If
after accelcration the Propcrty is acquired by Lender, Bonow#s righi to any insurimce po-licicr and orocccds risriltins fro;
lamage to .tho Pmperty prior to the acquiskion shalJ pass to Lender ro drc extenr of the sums sicured by rhis S[curity
Instnunent immsdistoly Friorto thc aequi$itim
* 6.         Prere*ation, Maintcnance, and P.rotectiln of the. Propcny; Borrowcrt!
                       &qqy,
                                                                                            Lolr Appscatlot; Lerselirlds.
$orrorrar rhrll rot             4anggg or impcir the Property, allorv tha Property to dslEriorats, i,i commit $'nst€ oil &s
Properg. . Borr,or,r,er shall maintain te improvcments in good rcpair and malie repain requircd by Lcnder. Bonower shall
comply wfth all laws, ordinances, a$ lequlStions affecdng th,e Pryp9rry. Bonowei shall bd in dsf{iult if any forfeirure aaion
or procceding, rvhether sivil or crimifial, is begun tlrat in Lond#s good fairh judgmmr cauld rxult in A;feiture st *i
Property or otherwise materially irrpair the lien created by this Securiry lnstrument or Lcode/s securiw intctesu Bonowcr
qnay c$,c such a defaultly^lausrng_the action or proceeding to be disrnissed with a ruling that, in-Lrndet's good faith
determinatiorl precludes forfuinre of the Bonower's interest in thc Property or other mate,rialimpairnent of thc lilcn created
by this Secr:rity Inskumcnt or l.endeCs security interest. Borrower shall olso be in de&ult if'8onower, durine the loan
application process, gave materially false or ineccurate information or statemenrs to Lender (or failcd to pmvide t i;oder wirh
lny materiai information)-in connection with the loan widenc-ed by the Nora If this Sccurity Instrumeirt is on a leasehold,
Bormwer strall comply with all the provisioru of the lease. lf Brrrrower acquircs fee ritlc to ihe Property, &e leasEhold rnd
the fee title shall not merge unless Leoder rgrecs to the moryer in writing.
     7, Proisction of Lertle/s Right$ iD tbe. Proptrty, If Bomwer fails to pcrfomr the covonanB and agreements
contabed in thir $ecurity ltlstunent, or tlrere is a lbgal procetding that may si*rificmtly affcct Lender's rigfits in thc
lropgtty (such as aprocecdirrg in bankruptcy, probate, for condcmnation or forfeiturc or to enforce laws or regulo[ions), then
Lcnder may-do and pay-br whstwcr is necessary !o- p,rotsct thc valur of the Property snd l*nder,s righb I thc kiisty.
Lende/s actions may include paying any sums secured by a lien which has priority ovei this S€curity Instiumenr, appearinr in
court, paying. re{sonable attomeys' fees and. eruerirg on the hoperty to make repairs. Although Lerider may take &iion ur?er
this paragraph ?, Lendcr is oot required to do so.
     Any arnouns disbursed by Lendcr under dlis puagraph ? shall become additional dcbt of Bqrower sccured by this
Security lnstnnment. Unless Borrower and Lender agre€ to other terms of payment lhcse amounts shall bsar intcrcst from the
date of disbursement at the Notc rate and shall be payable, with interest, upon notice from Lender to Borrower reque.sting
Pqyrnetrt.
      8. Relinanciug. lf at.any time it shall appcar to l,euder lhnt Bonower may bs ablc to obtrin a loan liom a rospomible
cooperative or privite crcdit iource, at reasoirbblc ratcs and lerms frr loaru tir similr purposes, Borower will, ripun the
Lendelr rcque$tt apply for and acccpt such loan in sutlicieix emottrt to pay the notc and any-indsbtcdncs$ secured h,ieby in
tutt.
_     9- Inspecrion. -Lender or its agent may^makc reasonable entries uponand inspesions of the Property. Lender shall give
Borrower notice at the tirne of or prior to an inspection specifling reasonoble csuss for the inspecdon.
      10. Condemnrtion. The procceds of any award or cltim for domagcs, direct or con*equential, in connecrion with any
condcmnation or other taking ofany pafl ofthe Propcny, or for conveyance in lieu ofcondemnatior; arc hcreby assigncd anil
shall be pqid to [,ender, In ihe eveni of a total uking of the Property, the proeeeds shall bc applied to tha suirs seiursd by
this Security Inshuneut, wlrcther or not then due, with .rny exccss paid to Borrorver- In the event of a partial taking of thL
Property rn which the fuir nrarkct value of the Propcrty immediately bcfore thc taking is equal to or graatei than thc amount of
thc suns sccurcd by this Security Insmrment immediraty bcforc thc aking, unless Borrdwcr and Lender orhsrwis€ agu in
*ritingo the surns secured by this Securiry lnfirumeot shall bo reduced by the amounr of rhe procoeds muhiplied by rhe
following &action: (t) the total amount of the sums *ecurcd immediataly beforc ihc taking dividcd by (b) thri fab m'a*et

                                                                                                             Page 3   of5
Case 5:19-cv-00040-TBR Document 1-2 Filed 03/11/19 Page 4 of 7 PageID #: 11




    ili-I:&ilffi      }lHl,ffi
            herebvfiinuncdiarely
fisunrs sccured                       *i"ryfi.tH&mHlr,ixl.,l?.p,iffiit;,**rffi fi:"tr#lsHt
                                 before se taking, unisss'Borrower airo Lenocr-ortr#isi ti *iring oi-urir.ii
appticable law ofierivire pr"iaes, ttte pmceras srruti'uJ     riiiiro   tJ irru   r,rili ri.*.6              "gr.;
                                                                                                  by this Sec*riry
                                                                                                    Insmmenr whether or
  tle stuns are hcn due.
not
   If th* Propeny. is abpdooed by Bonower, og i! after noticg by         u Borrcwer tiar rhs condsmoor 6ffers to makc an
awrd or settle a claim-for damqges, Bonower fai6 ro respona ii lender
                                                                 t cniii *i,t i,i'tiii.y (36)"d;ilffi,il                A;;dffit.;i;
ilidsd$ffi              jdr,&:ffillyff$rlTffi :ffi ,fl:}.*tal",xnrtt"#d*;iffi #,ro;TH
Ynting any applicuion of proceeils to princiqil tau not exrend or poirp.n. te;* &;;fiir; ii,ii.,iy'piy*rnrs rcfened ro
in paragraphs  I and 2 or chinge the ambunr <if sucb patrmcnm.
       ll.Borowcr Nol Rc-lcased; Forbearaoce                t*nuur Not-a rrVaiver. Extcosion of the time for payment or
modificction of anonization of &e surn* secrrrcd .Bf   bi. rhis lerylry_firqd;;i.S",li:iT;'#;6 r['bn ro*r, and any
successor in interest of Bonower shall not operatE to rEleasc.thc tiau[tity oi*rJi,riffi 8|11611,f,;;
                                                                                                        bo]oiu"r, successon in
llTll    HtoanEnflse
payment or             nodtty Tqlry
                l_dpllyL!:              to corimcnce proceedings
                               amortizalaotr of tlc sums secured by"eplr{
                                                                            fiy;coe-ssor in interert or r"ruri i,l'.iiriffi; f;;
                                                                    dris Security lnsnmsil by rcason of any_ demand ,"d;8,
the original.Bolrower or Boirower's successorc in interest- any. tioruewan;;bj,
not be a waiver of or prcclude the excrcise ofany right or remedv.
                                                                                         Gd;il;;r;irir[;y?i;nt              o, rcnredy slrall
    11 Successors rnd Assignslound; Joini aild Swerat tielility;-Co-rigacrs. {hc covcnants and agreanents ofldris
securiry.lnstrumenl shall bind-and bencfii 0re succssro$.nnd                      ana norrowpr, *djr.ri, dre provisionr of
paragraph 15. Bonower's covsnaneand agr€emEnu shalt be $rjgrrstiffEr
                                                              jgini qro
                                                                            i;;r"i GiB;;;;*ii1*ri,r,r,hi,
lnsmrment but docs not cxecute ttre Note: (i) is co*igning rhfu-Seflxrity rnstn nent   oirlti;;ilgd; g.,*t"*a
                                                                                                                  ircuri;
                                                                                                                       tfiLl
Borrowct's
           Tler$t in.the-Property unde5 pg ie-n orfip Q;6-iil;ffiI;:&) B nor pcrsoually obligarcd to psy          "d."ii
                                                                                                                      rhe sums
secured by this Securiry tnstnrm.ent; and (c) agrces thar Lendcr aria. aoy othei'n'onowcr-m6y sgrec
                                                                                                    m e*t.na, ;,fri'fy;itrb-;
or makc ony accommodatiory    *ith regard to dc terms.of this Scqurity fnstmment or the Nott frrfour- rfrii iiorrower,g consent.
        .Ntrilcs.
      ..1J.        tury noti.ce to Bonow-crprovided tbr in this S&urity lnstrumrnittrit uJ                    si"dil
                                                                                                             d.li;;il;;             il;i;
Xrutng lt Dy tust clalss malt unlEss sPplicablc law requires use .of another mahod lhe noiice strail Ue direcfed to rhl
                               addrqrs Borower de$iSnates by ponco to Lender. Any noticc to lrnder shall be giuen
f$9-,19yf[::fy_9P*
class mail to Lendcr's addrcss statcd hcrcin or anv-other aidress Ucoaer Ciiignates                bt-il;r;
                                                                                                                         Uy nrst
                                                                                                       bonlrro." nnv-fi.*ti
provided forin this $ocurity Instrurnent shell bc aeefted   i;havi 6;;"-fr4 d il,ffiowir           rir.   ifiI*-*t6"iiren
                                                                                                               as          in   pmvidod
thispragnph.
     14. Governin8 14$ Swerebitity. This Security tnsmrment shall bc govemed by ftdcral law. Io rhe ovent that anv
?r9vlsloo
          orjp.ury or tnls.ticcunty lnstrument or thc Note conflicu with applicable law, such con lict strall not affea othdr
provlsrons ot ulls si9cunty In$rumcnl or tho Note whicb can be                                             provision To this cna rhe
                                                               Sivm effcct witftout the conflicting
provisions of &is Sqclrity Instrxneol urd the Nore arc dcclarld ro be swsrublo. This insnn                    fr,irisLii-L;bi;;ffiril;
present rcgulatiou of Lender, and to its fuure rcgulations not inconsisrent with rtrg oqres pr*iti""i
                                                                                                              r,"*if:    Alfiil.,] ;;
                                        are couplcd iittr an inter.csr and are inovocauic d, d;ilit;;;ii.,rru;iiJ; ani rrrJiii[G iiia
19:Y,:ryFLi",giTf*^ent
remedies providcd in this insuumcnt are sumutrdve b rcmedics provided bv law.
-     15. Borroverrs Copy' Borrower ackcowledges receipt of one c6nformed copy of the Note and of this Security
InsuumenL
.,    16' Tr*nqfir ol the Pioperly 9r s Scncnci{t futarcit in Borrswor. lf all or aay pan of the property or anv irtorcst in
                                  ttran rtrlee (3.) ream leased wirh an option m p*.rrarc, r6td;;;Jin;iurfti"i               ll'i
ilj-r-l5:-dfT      1!*,sreT:r
tnterest ln BolTower     $ sold or transterrad and Bonowcr.is-no.t a natural person) wilhout t*ndcls prioi wrincn consent,
                                                                                                                           uliii,Hrli
Lender may, al its optiotr, require immediatc pqocent in full of all sums securcd Uy *is SecuriV insi;luffi[
      l?. Nondiscriminstiotr. If Borrower intbnds lo r-oll -or remt 6e Properry irr any p"rt if ii"*a nas oltainea knder,s
!?l?:-nl!o   d91o (a) neither Borrower gor enyoqi authorized to acr for Borrbw6, will ft_nrssto ucgoriad mr
of.thc Propcrty.or will otherwisc rrakc unavailable.or |qr,y *,u Property to anyone bfiausc oF[cq i-dio.. *tleio".
                                                                                                                        *c t [|;ffii
           o.11rn, handig!, aec^, or familial srdtus, and (b) Binolver ricogrlizcs a; liGgai-and harel,talilir*'ffiii;iiri'"'i
                                                                                                                                ,*.
llliotlal
compJy with or a$eqpt-to elforce any rostrixivc covenants on dwelling Ehting to raci, cofi
handicap, age or familial stafus.
                                                                                                             *tigion,;{n;d"-rff;il;
-     lE. Sale of Notc; Change of Loan Sorvlcer. Thc Note or a panial inerest in rhe Note (tosethcr witb this Securitv
lnsmment).may be sold ore or more times without prior noticc to ilorn:war. A sale may                      ;"rilil;;hrG irlh.;rtjil
(known as the nloan servicer") thx collecrs monrhly'payments auJ undcr ttr;-iiora            .d iililsr"rril6ilffit.-tr,i"- jii
fll       on" g.r.mory changp of thc Loan Scrviccr unrelitcd to a sale of the Nore,. Ia       rhr,F;    chfigio? rhiL;*     iffiicc!
      -k_
Borroruer.will    bc grvel
                           Y1nun    Lo$ce
                                            of the chmge .in accordancc. yntb paragaph t: iuovi-ana airii.;bf
wlll stat€ the name 8fi1 Eddress orthe new Loan Seryic€r and thc addross to rvhich patnncrrts should-be mrde.
                                                                                                                  t;. -ifi;i;;
      19. Uniform Fedcral NonJudicial F'oreclogure. If a uniform federal noir-judicial foreclosurc law aoplicable ro
forycl-os.rre.of this security insmrment is enacted, Lcndcr shall havc thc opri* to fo*"ioi; thir
such federal procedurc.
                                                                                                             ft,fi;;#fu;rffi;il;
,     20. Hrcerdour Subs{snr!$. Bqroww shall not cfluic or p€anit lh.g-prcsencc, usc, disposal, $!orage, or rel*a* of any
haeardous substance on or in.thc Propeny, Thc preceding sen'teuce shall'noi ippty to                itiJi;d'il';&;.or storase on the
Propcrty of smatl qualtitics of hazardgi,s suUsranccs that arc-gencraiir     diitili6'ffifiH;il'fr";rruil;ffjd;
ano to mamtenance ot $e vropeny. EorTower snsll not do, nor allow                     -' to do, anytbing affccting rhe Propcrty rhat
                                                                             Tyone else
ig in violation of any federal. siate, or locel cnviroqmenrat dt     or nrgpt{ridh:'-


                                                                                                                     Page 4   of6
Case 5:19-cv-00040-TBR Document 1-2 Filed 03/11/19 Page 5 of 7 PageID #: 12




      Borow$ shall promptly give Lender wrkten nstfue a1y
                                                              9f      Uvrstigrtion, clainr" demand, law*uit or otier action by any
govemmcntal or
      1$:l9l   oj rcgulatory    igcnry or private party involving
                  t.q$!,l"lg,ty agenry
                                                        invotving         offi'*iri
                                                                  lfie Froqe&
                                                                  de   F                      [r^A;;!;H#;.;;;fi#;JtfilI
                                                                                       ;;;il^rdous substancc or coyironmenrar 6w
                                                                                 ariJi r"y

                                '$y,":*:;fi;;' #.;ffi;-fr;-;ruilHffitli;;a;iil;
or regulation of which Borowcr Las actugl kriowiedee. lf
fl,f"*jj""':*,"*lu:LP:1,":':,*:
authority, rhat nny rt'tnovil or other T*:1,Y,"^yi:t*^'.
                                         rernediation of-anv h:ffiEffi;,EH:[g
:n'lliffi *ilm"xn'*xHm*Xxl"'.xrlr*lv*';ffiil."rd,i,tld:iliff
      promptly laKe-ar
snalPromPuy-
shall           takc all nec€s$ary   rcnedial gclioffi
                          nec€s$ary rcnedlal             act&Oarcc wi*
                                              scfons in accordance    wirh rpplicable enviroimemat liw a;d rczutr[ori.
    .As  us€d in this paragraph
      As us€d           pararraph "hazardous substaoc€sn          thnm $rffia"1.is-,t;id;
                                                              nre 0rose
                                                 substaoc€s".are          r                        iiiilif lr'iiil;il*
                                                                                                                     sub,stances bv
                                                                                                 *ii"l"'*ilijl- *,r.,^* -f:
roffi
enviro-rvnentd law and the following substances: gasoline, kerosene,oirt#n**nrl"
ilffi;ffi;e
      ls.&ir
ttstd io
med      &is por'agqp\,
                         ff   nffi trd:Hs;i;{lg***ff ::ffi f y"rr?ffi i}jf; ,[,,"J[ffiTffi ffi
                i;ffi'i;;:di;iit11irJiffiS;i;fiffiilLiff::ffi!,:Y"rr';ffii#f;rf,'"Jf,HT*ffi-X,i*n
                ffitrf,
             paragraph, "enyironrnenlal
                         "enyironmcnlal law'
                                           law'i mcans            laws"and fig;iauil rytA fa*i aria?-""r"ti"i--
                                                          fcderal lawi"andEC"iaii,ii
                                                 means lideral
                                                                                                                               .^-:'^
                                                                                                                            ffi :li
wherj-thefropaly
wherc   rhelrbpaqy_!i! tocarca
                       locaM rhar   rclare to lcatrtr,
                               rhat rctare    hcalrh, sarerv     d;i.il#ifi;;.-tti,i]
                                                       safery or envirorunentit nmticnon.
                                                                                         -a'1"*iiia}i*iitiffiIi,iiil"iiffi.,iti
                                                                                             '-"" 6ru rs5wurruur ofu. rhe   irrrisrtinrim
                                                                                                                      ttlic lurls.,rclrcn

     11, Crois collater*lkalion. Defallt trorelnaeritratt                   d;6iii
,",rrJ.; ,:::: and
                 :Jt::f.,.y*::3*[]f:gg::_,ry1.,1pdf!"                       {"faurt tirlJar
                                                                   d;iiliGoir
                                                                                    unJur any.
                                                                                            any.orher
                                                                                                orrrer rear-s$mE
                                                                                                       real asare securiy in$E,,oent
                                                                                                                             insr.unrent
l:ll.P.*3::
default  hcrgimilgr.
                     cxecuted or assumed by Bonower, and "onsiitiirs             *y ,iU;; cxvs   i,"ffi;;;nr
                                                                                            *[rr ,Ye*rlJ   $x'srE[! llrsrl
                                                                                                                      shal sutHtnluts
                                                                                                                               con$irute


    I|OI:9JIII9R'V-COVENANTS. Borrowcr and Lcnder.further covenaot end agree rs folows:
    22. sIlouLD DEFAULT
                                  S.cur in $a performance or dischargcqrary obtipii;"H fi,Grd;ii or sccured by rris
insrurnent or sholld *y:1.^o,qt:-parties       iamed us sono;eidlel; b;;["hr"d an incompetenr, or shoutd any one of rhe
panies named as Bonower bc dischargcd in bankruptcy or dcclrrcd an insoivenr,
                                                                                      or *ur6g in ur;i6;;i 'd;ili-*;.[;
                                                                                                           for the benelit ot
cncditors, I-ender, ar its optiorL with oi without notice,.may: (a) dccl0rJthe'.nti'r" a*o,,nt
indebtedness to l,cnder H::-bt-::*J imml{iareJl itue and
                                                                                                *iE{ffi;;

                  :lli.'ffi ffi *:ff *xffi
                                                                   e.y"util 6 ior rtre accouni'Lrb;;;o incw antt pay
reasonabte.expenses fo-r rgpair or mainr,enance of and'take p"-i.rilri,


I,ilm:
ur  agl
   ta.11,
    zJ.
incident
                (e) enfoqe alr.and
                                                                            "i,
                                                                                  lljJiti
                                  all other rights.and remc.dies.proviaeu heriG rir
                                                                                                   flilffi
                                                                                          by;d;il;; ii;iil'til
                                                                                                                  *
            nc procceds ot toreclosure scle shall be applied in the following ordir-ro the paymant of: (a) costs and cxpurses
            I

          lo..Soryinc or complving.with the proviqiorii. !re1eor, $).*v.n.i,i,? ricns required dy iiri;"i r'J6,irpaeot court ro be
:o  ?114 G) !c
                 dclt widenced by the note.aid all indebtcdnesi to t-eiocr secG;d tii"ui, toi i ir".ioriiilt of remrd reouircd
oy l8w or a competent collrt to he so paid. (c) at Lendc/s op.tion, any other indebtedness-of'gbnower
uuy balance to Borrower' At forcclosurc or odrer sale of ill o1-anf parr oarhtpropc              -ny,-i"}jii;ilii&.*
                                                                                                         o.ring !o t *1.r, iiA tO
                                                                                                                      ,oot'bid;,{
purchase
           3s
              a.strafrgT and.may pay.Lender's share of the puctrlsi ririci uy .iidiriJs iii;h
owing to Lcnder, in the order prescribcd above.
                                                                                                    ;;;;;;  *iaouo    of Bonower
     2{, . Bonower agrccs that Lender will not be bomd by..g} present or future- srarc la$r, (a) providing
oppraisal, homestead-or excmption of rhe Properry, Ol profiuitind;;il;"i;;" of an oction' foii"J;fi;6-.y
                                                                                                                     for valu*ion,
          the  amounr $ereof dr tbc time wirhin *hicli iuch ucri&r nuy be urorghr,-(")                                Fdgrd;;;
Itrltt"p                                                                                        dar"";did'uny oitr&;".d;            ;i
ljf,,t
wnlcn ',qt:$_q]T.T9-TlJqf_lf-d!*$il.'
       Lcnocr maY
                                                      or.possassion fo'ttowi#;i Lrecrogure sale. or (e) rimttini lrrc        .;ilti;;;
                      9I regulanon mpose' mcludlng the intsrest rate it may chargc, as a condition of ipprovinei transfeioirhe
rropeny Io I ncw Eonower. uotrower cxPressty rmlves- the benefit of any such stute law. Borrower haEby relinquistrcs,
*airy!,ald corrvqa-all righrs, inchoate or consumrnate, of dcscent, aower, aidu.ftsy.
     25. Release. upon tcrmination of this mortgage, after paymenr in nril rtri niofgagee, at Bonower,s expcnse, shall
executc and file    or rtcord such instrurnens oire-lease, sriis&crion ana i.*in"ti"il'ir-p;;p;;'il; pursuamt to the
rcquirements conrained   h KRS 382.365
     16. Biders ts thir securi!.!llllT:?t'-
                                                 l{gnu ry mgrc tii"rygu cxccuredty Bsrrower and recordod togrdrer whh
this
     .Sccur]r1
               lnsrurnent" the covenants and. agr-eements  of each rider str*i be il'."dilii' lil ffi shall amend and
supplemenl the cov€nants fird agreemcnts of this Swurily Instrumeil ns if &e rider(s) tYcic a part of this
                                                                                                           Socuriry lrr$tn md;
[Chcck  applicablc boxl

     o condominium Rider             E   Planned Unit Dwelopment     Rider         tr   othe(s) [specifi]




                                                                                                                  Page 5   of6
Case 5:19-cv-00040-TBR Document 1-2 Filed 03/11/19 Page 6 of 7 PageID #: 13




        450
     By stoliNc BELow, Bonower accepts and agrees to the tcrms and covenants
 Sccurity lnstrument and in any rider cxecutcd Ly BorroGr and recorded                      -contained
                                                                                                                     in pages     t   through 6 of this
                                                                       '"itrr iirlr sciunty Instrument



                                                                        MISTYJ.

 srATE  KEb,ITUCKY
          OF
                                                                    t
coUNIYoF-MoCracke" .-.                                        ' t:l f                       ACXNOWLEDGMENT
                                                                    )
     Bcfore              Charles S. Foster                                                      Public in arrd for the County   of
              McCracken*-"   ___       .,                                       person_
                                            pasonally appearcd_Misty J. Cumnrins, a singlo

                          %                                    who acknowledged that *she*.-_*         executed                               the
foregoing   insrrument on tfi _-".----l z* _ _,..- duy of
                                                          _Novcmber, 2009* as _her---        frce acr and decd.
     WfnlESS my hand and oflicial seal this _l7TH_                             day   of_Novcnrber, _2009
{8e4Ll

 0ct. 31, 20ll
                                                                                            @,"0,,"                        My comrnission expires

                                                              PREPARf,R'S STATEMENT
Thc form of this instumcnt was drated by the Offi.ce of the General C;uns;
lhe marerisl in tho blurk spaccs in tho fonh was insertcd by or under




                                                                  Clerk of thc County Court for the County aforesaid, do certi8,that thc
foregoing mortgage was on the                                           of
                                                              *   day
lodged for record   _.*".    at
                                  --         o'clock          whereupon the samo, with the forcgoing and this ccnificate, have been
                                                                                                                                    duly
recordcd in my offrce.                                 -M.,
    Givcn under my hand this                                        day   of


                                                                                 Clerk oJ         County Court
                                                                                 By                                        D.C.




                                                                                                                                Page 6 otl6
Case 5:19-cv-00040-TBR Document 1-2 Filed 03/11/19 Page 7 of 7 PageID #: 14




                                                                                                                      tj           45L
                                                                                                     RHS Accounr N
                                                                                                                               f
                                          EXHI$TT 'lA',:
                                    Attachment Page to Mortgage

   Borrower:     Misty|. Cummins, an unmarried woman
   Lender:       United States of America (Rural Housing Service)'
   PropertyAddress: Tl1LaceyLane, Paducah,Ky 42003


   Property Description:
                    t
          Belng Lot Number 21 of Sandy Hills Subdlvlsion as shown by plat of record
          in Plat Book H, Page 154, McCracken County Court Clerkk Office.

          Being the same real estate conve!fied to Misty f. Cummins, an unmarried woman,
          by Deed from Michael M. Futrell and wife,-Karen E. Futrell, da_ted.November 12,
          2009, lodged for record on!1rvember.,11 " 2p09, at. Jl{0n                .m. and
          reconled in oeed nook
                                   ItIX        "
                                                           preu=g[*
                                                                  i" th.r',]ilffiffi-;ils,
          Cterk's Office.




                                                                                        lnitials:




                                     ffin$[ffi?[kH ]scr'
                                                   &tts{. A€rk       ol th,r C*unty Ccu't lor-the        Coun} and Slaia aforesaki' drr
                                        l. J.ltl

                                      *:iIl,fr '::ilt I; tryHT' I),srn!**t.                                                         r€l
                                                             ll,   .)'.:   i;i,   .n:l I Llvr   r@ctdrd th'l sanre toge$re'r

                                      {il,\   ltus a:d   $o F, egiir:3 c'::
                                              nnq--e,cklr;
                                              Giwn unit'er   mY trana this        -
Case 5:19-cv-00040-TBR Document 1-3 Filed 03/11/19 Page 1 of 2 PageID #: 15




    Forru RD 3J50-12                                   Urited States Deparrment of Agriculture                                      Fomr Approved
    (Rcv" 9-06)                                                       Rural Houslng Servlce                                       OMB No. 0575-0172

                                                                                                                              Account          of
                                                    SU   BSIDY REPAYMI NT AGREEMENT

    Only onr ag*croellt shruld bs :xcq!&d by tho rubjcct bors!#rr for tre zubject profrerry- Ih. agrccmcnt is cooplstcd st thc
    cloring of thc fu'st Agcncy loan to rhe borro',er rtgardlers ofx.tEthcr or not thcy quaiifo for payrncot assistancc .t th.t time.

    l. As requircd undcr scction 531 of t}c llouting Act of 1949 (42 U.S.C. I d90r! subsidy resoived in tccordarrcc wii:h e ]oan
    undrr eccljon 502 ofthe Housing Aa of I949 is repayable to the Golcnunct! upon the dispo:ition or nonoccupancy oflhe
    security property. Defwred, mortgagc plylueuts arc includcd ar suhridy undr,rt[is agrrrmt.nt,

    2. Whcn I fail to oeorpy or      tranrf*r titb to ruy lroroc, rccrpturc is duc. If I rfinance or othcrwise pay in full without uansfsr
    of ti0e tld continue to occnpy rhc propcrty, lhe aaro[nl (tf recapure will bc cdculatcd bu! payraeniof recapturc c1'| bc
    dcftlrcil, irrteftst fttc, nntil r&c propcrty is_ rubrcqucntly rold or vncirled, tf ds&rrod, &e Govanmrar oongoge can bc
    $ubodirntadbrr witl rrot bc rtlcercd no, rhc nromlssori norc Bllirfi€d urttilt}c Govcnrmcnt S psid ln full. fu situatjons
    whcrc dcfcrmcm of tdceF$tc ii in oFlisn. rtcitprurc *iil bq dircoanred 25Yo if prid in full st time of sottlemerr.

    3. Calc,ulating Original Equity.

                                     it thc appraiscd value as detcrmined at thc time ofloan rpprovaUobligarion, which ir
    For Sdf-Hclp loaaq rhe markc{ vaiuc
    subjeatoc0{uplttiotgarplamaodfiricirications. [fthrtrxscisnotulrimataiyirni*bcduderrhesclf-llelpprognrn,an
    amendcd agrqqnent uri$8 thc ttrarlcl i&luc defiriaion for all uthor trlnsastions ar outtincd belcur                  orst br compkud-

    For all o$ertransactionr, thc         ros*ct valuc   is thc lo*'er of the:

                Selcs pricc, constrrrctionirehabilitalion cost, or roul ofthesc coits, whichcva is applicabie
                OR
                Appraised valuc a$ detBrEiflcd at thc tirDc 0f loan upproval/obligaticn.

    tf tlx rppiicanror,ns the buildnp site &rE and cl€ar or if an cxirnng oon.Agcnsy &bt oa thc Nitc wiih0ut a d*gllfug wilt not
    bc tefinanctd wirb Ageuay ft$&, thc $arkd valuc will bs thc iorver oltbc appraiscd valw or thc con3rruciion cost plus fic
    voluc ofthe rirr.

    Markct voluc ofpropsr$ local?d ati
     715 fracey LaIIe
     Paducah. KY                  42003                                          3147",09q.00

    Less Prior Liclrs                                                            I                      Held by
                                                                                 t                      Hcldby
    Lcss Strbordinatc Affordablc Housing Productr                                3                      Hcld by
                                                                                 s                      Hehl by

    Lpss Rural DevclotrDaot Sirgli FarBily Houriag Loans                         s l.{7,0.q0,0,q
    Equals &iginal Equity (If ncgetivc number usc'0*)                            s 0.00

    frccnt of Origina] Equity                                                    so.00
    (Dctennined by dividing orlginal equity by the martct value)


    4.   lfCl                                       ifall loans rubjcct to rccapturc ar! nol being pai( tlc amounr to bc rccapturtd ir
                loans rre not cubjcst to recapturs, or
    cofirplrlld   ltcotdinlro thc following fornnrla. Divide the balrnec of,l,oanr rUbj*rt to rccaphrc thEt ar! bcing pdd by &c irolaacc
    ofull    opcn toanr. Multiply thc rcsult by 100 lo dtti:rmine thc pcrccnt of tlrc oul!ilarding balarcc of open troans being p.id.




      ,lcmdin( o      the   Pard',|wl   Rsdxcnon ,,ct aI 1995,   o   pctsot   w nqrrnd   to rttpond   n a cellrc,kln of infuaatilrn   ualqs lt dlsdovc a
         wlid Offi aarol irwnb€, nevl/l ONB A4kot Esinh/'l*,hit l\lonfidliM ctillrctlon k N?5.0172-. tfr.,tN t?/yircd,o ca*di.tt rhk
         b{ar*atiu pllatlon it trttilot..d ,a,Nerago 5 altButes F ngnts.; includlrg tb tir. N rairwilg littrud,ioe* iam*iag cttititg &to
         r,yrcat, gathrring ed namrflnulg lttc 4tus ftede* afr, cofrlilalag lnd f€silug l t f/,abrcttm ol w*wttx.




                                                                                                                  gXHffirT******.;-w*x.
Case 5:19-cv-00040-TBR Document 1-3 Filed 03/11/19 Page 2 of 2 PageID #: 16




                   rBortls                                             Avcragc intcrest rale paid
                   loan                                                    z.t             l.l     4.r
                   outrtatding                                                                                                     )7o/o
                     0-59                          .50           .t0       .50             .s0      .44          .32         .n    .ll
                    60 - ll9                       .v)           .50       .50             .49      .42          .31         2t    .t I
                   r20 - 179                       .50           ,50       .50             .48      .40          ,30         .20   .10
                   180 - 239                       .50           .s0       .49             .42      .35          .26         -18   .0e
                   240 - 299                       .50           .50       .46             .38      .3.i         .21         .t7   .00
                   300'    359                     .50           .45       .40             .34      .29          .21         .t4   .09
                   360    &   up                   .41           .{0       .36             .3r      .26          .19         .r3   .0e

     6. CalculrtingRc&phre
                 CrEcnt Madrct value
         LfiSS
                 Orighrl .mount of prior licns and subordinat; affordablc hotsing pto&rcts,
                 R}IS talance,
                 Rcasoaablc closing costs,
                 Pi,ncipal rcductron al notc rrtc,
                 Origiml cquity (scc parograph 3), and
                 Capital irnprovcments (rrc 7 CFR part 3550).
         EQI.]ALS
              Apprecirtion value,      (tftiis   is a positiva
                                                                 'ralue, cootinuc.)
         TIMES
                 Pctccntagc in paragraph 4 (if appticablc),
                 Pcrcsr,tags in paragmph J. and
                 Rctum or bolroo/cr's ori$ul squily (100% - pcrecntagc                il   paagraph 3).
         EQUALS
                 Valuc lpprtciation iubjec! lo recsptur. RrcEpture duc cguak the lesser                  ofthir flgrrrc or
                 the amount ofsubridy $c6ived

      Borrower   agrees   to pay recapture in accordance wilh tlris agrcerucnl.

       Borrower
       },IISTY      J.     CI'}tr{INS                                                                                 11-1?-2009
Case 5:19-cv-00040-TBR Document 1-4 Filed 03/11/19 Page 1 of 2 PageID #: 17




      I
Case 5:19-cv-00040-TBR Document 1-4 Filed 03/11/19 Page 2 of 2 PageID #: 18




                                                                                               I
                                                                                               i

                                       ,t
                       .   <4,r.
                           t, ;.t'




                                                                                           I

                                 .Qorihn H{uai.            fh{   Gorddn   tbula
                           ra!l}Horlht*ihBrrah,
                                                           2aO Notlh M{dn   $firot
                            l&olinn*fs. t{Y .re{o|' r.      MrABi*{lb; xv" .r*,iil
                            Y{bprt$$t irro] *l|t ofit,    . Iwr,on ; (*?0, lat itosr
                           ',,                                     .        .....'.   :

                                     lHt$tgiNAtrg$rr_To-collEcl^OE8IAi.tp^iryNroam*rri*,
                       ,                     rxarrtirprjbil
                            ograrNco wrLL sE useo ron
                            :srnouADggrcottgcron.      --:- , iiiitonm"rxrcarronr
                                                               :."-:: - -"'-"'-"
                             ';..,..,',:.'
                      Case 5:19-cv-00040-TBR Document 1-5 Filed 03/11/19 Page 1 of 1 PageID #: 19


2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            MISTY J. CUMMINS, ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             MCCRACKEN
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
u        U.S. Government                 u 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                    of Business In This State

u2       U.S. Government                 u 4 Diversity                                               Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -       u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice         u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -              of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability        u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal       u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product           u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud             u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal          u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                 Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage         u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability        u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                         & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate       u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
✔
u   220 Foreclosure                  u    442 Employment                      Sentence               u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                   Security Act              u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                     26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                           u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                   to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                        u   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
u        Original        u 2    Removed from          u 3 Remanded from             u 4 Reinstated or u 5 Transferred          from
                                                                                                                  another district    u 6 Multidistrict                      u 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           u    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $172,673.22                              JURY DEMAND:         u Yes     u✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

3/11/2019                                                                    s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
          Case 5:19-cv-00040-TBR Document 1-6 Filed 03/11/19 Page 1 of 4 PageID #: 20




                             United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.

        Misty J. Cummins, et al.


        TO:     (Name & Address of Defendant)

                MISTY J. CUMMINS a/k/a
                MISTY CUMMINS
                715 Lacey Lane
                Paducah, KY 42003


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:19-cv-00040-TBR Document 1-6 Filed 03/11/19 Page 2 of 4 PageID #: 21




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
          Case 5:19-cv-00040-TBR Document 1-6 Filed 03/11/19 Page 3 of 4 PageID #: 22




                             United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.

        Misty J. Cummins, et al.


        TO:     (Name & Address of Defendant)

                WORLD FINANCE CORPORATION
                SERVE: P. POOL & RIDDLE, P.L.L.C.
                Counsel for Judgment Creditor
                The Gordon House
                220 North Main Street
                Madisonville, KY 42431

        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:19-cv-00040-TBR Document 1-6 Filed 03/11/19 Page 4 of 4 PageID #: 23




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
